Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
After a preliminary amendment on 12/11/2020, claims 1-25 are pending, with claims 2-10, 12-24 amended, the claims 1, 25 “original”. This action is a non-final office action.

 Objections
Claims 2,3 are objected to because of the following informalities:  see below Appropriate correction is required.

claims 2,3 “means” is this a means plus function, applicant should have corresponding means type claims including an independent claim to have a proper means plus recitation.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.


Claims 1-25 are directed to “method claims” which are statutory – Step 1 (Yes) 

the claim elements that are not technical include;
securely receiving agent data from an agent …; aggregating the agent data into one or more database entry, the agent data comprising agent client data and agent identification data wherein agent client data is masked such that specific agent client data is absent from or obscured in the database entry; Providing the database entry to a user … of a user database.

The two technical elements, “system” and “interface” are generic recitations. The applicant attempting to claim essentially a process that could be carried out manually by generic equipment.


The limitations under their broadest reasonable interpretation cover performance of the limitation as a fundamental economic practice which falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas.  Accordingly the claim recites an abstract idea… carried out by the 
 “system and interface and database are just applying generic computer elements to the recited abstract limitations.

The recitation of generic computer components in a claim does not necessarily preclude the claim form reciting an abstract idea. Prong (2A Yes, the claims recite an abstract idea)



  
The applicant should consider the following elements from the dependent claims, claim 14 contains encryption, claim 16 MYSQL,  claim 19 focuses on the interface it ‘self, claim 20 a mobile computing device, though none of the dependent claims by themselves would be sufficient. Applicant should hone in on the inventive concept/ practical application in order to overcome the 35 USC 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,11,12,13 and 18 recites the limitation "the injestion” ".  There is insufficient antecedent basis for this limitation in the claim.

For the purposes of examination an injestion system will be presumed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,3,7-9,11,12,14,18,20,21,22 and 4,5,6,15,16,17,19,25  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20090240550 Mcarty in view of Freedman 2002/0002475

As per claim 1, McCarty discloses;
A computer implemented method for providing information to an end user, the method comprising the steps: securely receiving agent data from an agent system;  Mcarty(0038 agent system) aggregating the agent data into one or more database entry, the agent data comprising agent client data Mcarty(0043 can combine a lot of different data)
and agent identification data wherein agent client data is masked such that specific agent client data is absent from or obscured in the database entry; Providing the database entry to a user interface of a user database.  (or is a choice 0073 database)
McCarty discloses the combination of data rather than aggregating data and Further Freedman better discloses the protection of data in 0143, in regards to “masked”. The motivation or the combination is because customers using the internet would desire privacy. (0004-6). 

As per claim 2 McCarty discloses;
The computer implemented method as claimed in claim 1 wherein, the system further comprises a communication means to allow communication from the user to the agent system.  Mcarty(allows communication is a capability, does it actually happen, 0090)

As per claim 3 McCarty discloses; (Currently amended) The computer implemented method as claimed in claim 1 communications means comprises a feature on the user interface which is actionable by the user to create a message to the agent.  
Mcarty(allows communication is a capability, does it actually happen, 0090, is this a means plus claim, 0122)

As per claim 7 McCarty discloses; The computer implemented method as claimed in 

As per claim 8 McCarty discloses; The computer implemented method as claimed in 1 wherein, the agent system is an insurance broker's customer management system. McCarty(0277)

As per claim 9 McCarty discloses; The computer implemented method as claimed in 1 wherein, the agent client data comprises a database entry per agent client matter.  McCarty (0073 database)

As per claim 11 McCarty The computer implemented method as claimed in claim 10 wherein, the data ingestion system standardizes the agent data.  
McCarty(00191, standards, what is standardize, could be a lot of things) 

As per claim 12 McCarty discloses; The computer implemented method as claimed in claim 10 

As per claim 13 McCarty discloses; The computer implemented method as claimed in claims 10 


As per claim 14 McCarty discloses; The computer implemented method as claimed in 
McCarty(0124)

As per claim 18 McCarty discloses;
The computer implemented method as claimed in claim 1 wherein, the secondary database reflects any changes to the primary database due to data ingestion or user input.  
McCarty(0099)

As per claim 20 McCarty discloses; The computer implemented method as claimed in 1 wherein, the user interface is configured to be viewable on a mobile computing device such as a smartphone.  
McCarty(0160, viewable is more of an intended use, phone is also listed)

As per claim 21 McCarty discloses;
The computer implemented method as claimed in 1 wherein, the user interface is configured to be viewable on a tablet computing device.  
McCarty(0160, viewable is more of an intended use, hand held computer)

As per claim 22 McCarty discloses; The computer implemented method as claimed in 1 wherein, the user interface is configured to be viewable on a laptop or desktop computer.  Mcarty(0160, viewable is more of an intended use)

As per claim 4 McCarty does not explicitly disclose what Freedman teaches; The computer implemented method as claimed in 1 wherein, the message is a text message, multimedia message, email or the like.  Freedman(0254)

The motivation for the combination is for combining known insurance concepts. (0006-7)

As per claim 5 McCarty does not explicitly disclose what Freedman teaches
The computer implemented method as claimed in 1 wherein, the agent is an insurance broker.  
Freedman(fig. 3, 302)
The motivation for the combination is for combining known insurance concepts. (0006-7)

As per claim 6 McCarty does not explicitly disclose what Freedman teaches The computer implemented method as claimed in 1 wherein, the client is a customer of the insurance broker.  
Freedman (Fig. 3 304)
The motivation for the combination is for combining known insurance concepts. (0006-7)

As per claim 15 McCarty does not explicitly disclose what Freedman teaches The computer implemented method as claimed in claim 1 wherein, the agent data is received upon the action of a data verification step initiated by the agent system  
Freedman(0113)
The motivation for the combination is for combining known insurance concepts. (0006-7)


As per claim 16 McCarty does not explicitly disclose what Freedman teaches The computer implemented method as claimed in claim 1 wherein, the user database comprises a MySQL relational database.  
Freedman(0108)
The motivation for the combination is for combining known insurance concepts. (0006-7)

As per claim 17 McCarty does not explicitly disclose what Freedman teaches  The computer implemented method as claimed in is a mirror image of the primary database.  
Freedman(0334)

As per claim 19 McCarty does not explicitly disclose what Freedman teaches  The computer implemented method as claimed in 1 wherein, the user interface comprises a plurality of selectable data views.  
Freedman(0027)
The motivation for the combination is for combining known insurance concepts. (0006-7)

As per claim 25 McCarty does not explicitly disclose what Freedman teaches A computer implemented method as claimed in claim 24 wherein the predictive software application extracts policy information from one or more database entry; separates the information into policy information from partner agents and non- partner agents, categorises the partner agent policy information based on a range of criteria; compares the categorised partner agent information with the non-partner information to determine the similarity between the partner information and the non- partner information.
Freedman (00116, 0068, “range of criteria” is rather general)
The motivation for the combination is for combining known insurance concepts. (0006-7)


Claims 10,23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2009 0240550 Mcarty in view of Freedman 2002/0002475 and WO 2015/187558 to McGill WO2015187558 (used by the PCT)

As per claim 10 McCarty and Freedman do not explicitly disclose what McGill teaches
The computer implemented method as 1 wherein, the agent client data is masked by retaining agent identification data is retained in the data ingestion system.  (00274- ip masking) The motivation for the combination is because both are well known insurance principals (0003-4)

As per claim 23 McCarty and Freedman do not explicitly disclose what McGill teaches
A computer implemented method as claimed in 1 wherein a marketing information is uploadable to the system by one or more agent and the user may select can choose an agent based upon the message content wherein said marketing information is pushed to chosen user targets.  
(00212 “marketing” features” )  The motivation for the combination is because both are well known insurance principals (0003-4)

As per claim 24 McCarty and Freedman do not explicitly disclose what McGill teaches
A computer implemented method as claimed in 1 wherein the system further comprises a predictive software application which matches agents with users based on one or more criteria.  (0032 and 0253) The motivation for the combination is because both are well known insurance principals (0003-4)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olivier 2006/0136274
Kammeyer 10834260
Freedman 2002/0002475
Clawson 96562805
Roginsky 20030084339 

The following Non Patent Literature documents were identified as relevant from IP.com;
Privacy-preservation in the integration and querying of multidimensional data models 2016
and Musings on privacy issues in health research involving disaggregate geographic data about individuals 20009 
Both documents by IEEE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698